Citation Nr: 0529006	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-30 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
service-connected diabetes mellitus with diabetic retinopathy 
(Nehmer granted).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1961 to 
June 1975.  The veteran currently lives abroad and his claim 
is currently under the jurisdiction of the RO in Pittsburgh, 
Pennsylvania.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision that granted 
service connection and assigned a 20 percent rating for 
diabetes associated with herbicide exposure, effective May 
23, 2001.  By letter dated July 2002, the RO notified the 
veteran of the grant of service connection.  The veteran 
filed a notice of disagreement (NOD) in October 2002 with the 
initial 20 percent evaluation and raised a new claim for 
erectile dysfunction secondary to service-connected diabetes 
mellitus.  The RO issued a statement of the case (SOC) in 
November 2002.  

In February 2003, the RO granted an effective date of March 
31, 1998 for the award of service connection for diabetes 
mellitus with diabetic retinopathy (pursuant to the Nehmer 
stipulation, addressed below).  In addition, the RO granted 
service connection and assigned an initial  noncompensable 
rating for erectile dysfunction as secondary to the service-
connected diabetes mellitus, as well as awarded special 
monthly compensation based on loss of use of a creative 
organ, effective November 25, 2001.  

After the submission of addition evidence, the RO issued 
another rating decision in May 2003, which continued the 
initial 20 percent rating assigned for the service connected 
diabetes mellitus with diabetic retinopathy  The RO did not 
issue supplemental SOCs (SSOCs) addressing the additional 
evidence received until after the veteran expressed written 
disagreement with the May 2003 rating decision.  The veteran 
thereafter perfected his appeal with the submission of a VA 
Form 9, received at the RO in September 2003.  

Given the submission of additional evidence during the time 
period for perfecting an appeal of the initial, May 2002 
rating decision, and, hence, extension of the time period for 
perfecting an appeal of that decision (see 38 C.F.R. 
§ 30.302(b)(2) (2004)), the Board considers the matter as 
being continuously prosecuted since the May 2002 award of 
service connection the and assignment of an initial 20 
percent rating.  As such, that rating action is identified as 
the rating decision on appeal.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
diabetes mellitus with diabetic retinopathy, the Board has 
characterized this issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In March 2005, after certification of the appeal to the 
Board, the RO forwarded additional evidence directly to the 
Board.  Although such evidence has not first been considered 
by the RO, in the September 2005 informal hearing 
presentation, the veteran's representative waived RO 
jurisdiction over the evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2004).  .

As a final preliminary matter, the Board points out the 
representative's argument that the issues of compensable 
evaluations for peripheral neuropathy of the upper and lower 
extremities as secondary to the service-connected diabetes 
mellitus is inextricably intertwined with the issue on 
appeal, and that the present matter should be remanded.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
However, the record reveals that in a May 2004 rating 
decision, the RO granted service connection and assigned 
separate ratings for the veteran's peripheral neuropathy, 
which indicates separate and distinct disability.  Thus, 
regardless of the basis for the grant of service connection, 
the Board finds that the matter currently on appeal is not 
inextricably intertwined with the matters of compensable 
ratings for peripheral neuropathy of the upper and lower 
extremities (and that, hence, a decision on the current 
matter is not now precluded).  As these matters are not 
otherwise before the Board, the Board refers them to them to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the March 31, 1998 effective date of the grant of 
service connection, the veteran's service-connected diabetes 
mellitus has required no more than oral hypoglycemic agents 
and a restricted diet; there is no persuasive medical 
evidence of a required need for insulin or regulation of 
activities such as avoidance of strenuous occupational or 
recreational activities. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus with diabetic retinopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.119, Diagnostic 
Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

In this respect, through the May 2001 notice letter, the May 
2002 rating decision, the November 2002 SOC, the February and 
May 2003 rating decisions, the August 2003 SOC, and the April 
2004 SSOC, the RO notified the veteran and his representative 
of the legal criteria governing the claim on appeal, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of the claim. After 
each, the veteran was afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.

The Board observes that the May 2001 RO letter provided the 
veteran with notification of the VCAA as it applies to his 
service connection claim for diabetes mellitus, as opposed to 
a claim for an increased rating.  In addition, the Board 
notes that the veteran's claim for an increased rating was 
raised after the grant of service connection for diabetes 
mellitus.  With respect to a legal issue that is newly raised 
through a NOD in response to a VA decision on a claim, the 
Board notes that there is no requirement that VA provide 
notice of the evidence necessary to substantiate this newly 
raised, "downstream" issue.  See VAOPGCPREC 8-2003.

The Board also finds that the RO's May 2001 letter satisfied 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  In addition, the letter invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

The Board finds that any lack of full, pre-adjudication 
notice in this case does not, in any way, prejudice the 
veteran.  In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, any delay in issuing the section 5103(a) notice 
was not prejudicial to the appellant because it did not 
affect the essential fairness of the adjudication, in that 
the appellant's claim was fully developed at the time of the 
most recent adjudication.

As indicated above, the November 2002, August 2003 SOC and 
the April 2004 SSOC notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to his claim.  After the SOC 
and SSOC, the veteran was afforded an opportunity to respond.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Since the veteran  resides in Israel, there are no VA 
treatment records to be obtained.  That notwithstanding, 
there are numerous other private medical records from 
physicians in Israel on file concerning his past treatment 
and evaluations.  In addition, the RO also arranged for the 
veteran to undergo VA examinations in November 2001, January 
and March 2003, the reports of which are of record.  
Moreover, the record includes translations, from Hebrew to 
English, of all documents contained in the claims file that 
are relevant to the case now before the Board.  The more 
recent statements and correspondence from the veteran and his 
representative do not make reference to or otherwise mention 
any additional treatment from other sources (e.g., private or 
non-VA, etc.).  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate any additional, existing evidence that is 
pertinent to the claim for a higher rating for diabetes 
mellitus that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 




II.  Background

Service personnel records establish that the veteran served 
in the Air Force from September 1967 to June 1975, with 
service in the Republic of Vietnam.   

In connection with the veteran's March 1998 claim for 
nonservice-connected pension benefits, later that month, a 
compensation and pension (C&P) examination for hypertension 
was conducted, at VA's request, by a physician in Israel.  
The examination report includes a notation that, since 1991, 
the veteran's diabetes mellitus was treated with moderately 
low doses of oral medication.  On examination, the veteran 
was noted as slightly obese.  His blood pressure, sitting, 
was 140/85.   The examiner indicated that no retinopathy was 
noted on fundal examination. 

In a June 1999 decision, the RO granted nonservice-connected 
pension benefits (based on service-connected heart disease 
and nonservice-connected diabetes mellitus), effective March 
31, 1998. 

In a May 2001 statement, the veteran indicated that he 
developed diabetes Type II after having served in Viet Nam 
with reference to Agent Orange.  In addition, the veteran 
submitted a letter, dated April 2001, from Ephraim Ben_Ze'ev, 
M.D., in which the doctor stated that he had treated the 
veteran for Type II diabetes mellitus since 1989.  The doctor 
indicated that the veteran's diabetes condition was stable 
and controlled with oral medications only.  

In June 2001, the veteran filed a claim for service 
connection for diabetes mellitus associated with herbicide 
exposure in Vietnam.  At that time, the veteran submitted an 
undated letter from A. Auerbach, M.D., stating that the 
veteran had been treated for diabetes mellitus for the past 
fifteen years.  The doctor reported that a current 
examination of the veteran's eyes revealed background 
diabetic retinopathy in both eyes.  He stated that the 
progression of the veteran's diabetic retinopathy and his 
need for treatment in the future was unpredictable.

The report of a November 2001 Diabetes Mellitus Examination 
conducted in Israel by S. Shilo, MD, reflects that the 
veteran was an overweight male, height 172 cm, weight 106 kg, 
BMI 34.2 kg/m2.  His glucose was 131 mg/dl (65-110).  An eye 
examination revealed background diabetic retinopathy.  The 
examiner concluded that the veteran had Type II diabetes 
mellitus, well controlled by oral hypoglycemic agents.  There 
was no clinical evidence of peripheral vascular disease or 
neuropathy.  

In a May 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II with diabetic 
retinopathy, associated with herbicide exposure, evaluated as 
20 percent disabling, effective May 23, 2001.  The rating 
decision explained that although diabetes mellitus was not 
shown in service, service connection was granted for Type II 
diabetes mellitus on the basis of presumption in light of the 
stipulation and order in Nehmer v. U.S. Veterans' 
Administration.   

In October 2002, the veteran, through his representative, 
filed a NOD, contending that the disability rating for 
diabetes should be higher in light of his erectile 
dysfunction.  He also raised a new claim for erectile 
dysfunction secondary to service-connected diabetes mellitus.

In November 2002, the RO furnished the veteran with an SOC.  
In an e-mail dated later that same month, the veteran 
requested an extension of time for submission of evidence.  A 
handwritten note by the RO, dated January 2003, appeared to 
suspend action on the claim for thirty days.   

By letter dated January 2003, the RO notified the veteran of 
the "Claim Processing Overview" and that the VA requested 
that the U.S. Embassy where he lived set up an examination 
for erectile dysfunction, claimed as secondary to service 
connected diabetes mellitus Type II.   In the January 2003 
request for VA physical examinations, it appears that the RO 
requested two examinations:  one in connection with the claim 
for higher rating for diabetes mellitus, and the other in 
connection with the claim service connection for erectile 
dysfunction secondary to his service connected diabetes 
mellitus.

In a February 2003 rating decision, the RO determined, 
pursuant to the Nehmer stipulation and a change in 
legislation, that the veteran was entitled to an earlier 
effective date for herbicide presumptive diabetes mellitus.  
The RO assigned an effective date of March 31, 1998 for the 
award of service connection for that condition, but continued 
the 20 percent rating.  In that decision, the RO also granted 
secondary service connection and assigned an initial, 
noncompensable rating for erectile dysfunction, as well as 
awarded special monthly compensation based on loss of use of 
a creative organ, effective November 25, 2001.

In April 2003, the RO received a VA C&P examination report, 
dated January 2003, finding that the veteran had total 
erectile dysfunction due to diabetes.  The RO also received a 
VA diabetes mellitus medical re-evaluation report, dated 
March 2003.   In the re-evaluation report, the examiner 
indicated that the veteran was not taking insulin.  A 
physical examination revealed that the veteran was an 
overweight male, height 172 cm, weight 106 kg, BMI 34.2 
kg/m2, blood pressure 148/92 and blood glucose 235 mg/dl (65-
110).  A neurological examination did not reveal any sensory 
or motor deficiencies and the veteran did not have tingling 
in the legs. The examiner concluded that the veteran had 
uncontrolled type II diabetes mellitus and he was on oral 
hypoglycemic agents.  The examiner also noted that there was 
no clinical evidence of peripheral vascular disease or 
neuropathy.

In July 2003, the RO received medical records from the 
veteran, dated January 2003.  They were translated from 
Hebrew and summarized the veteran's visit at the Diabetes 
Institute in Hadassa, Israel.  The records noted that the 
veteran had diabetes mellitus for fifteen years.  He was 
negative for diabetic neuropathy as well as diabetic 
nephropathy except for microalbuminuria.  As to diabetic 
retinopathy, the records indicated that there was no 
documentation, but according to the veteran he might have 
background diabetic retinopathy, but it was improved.  The 
records also reflected that the veteran had background 
diseases of hypertension and hyperlipidemia that were being 
treated and obesity, noted as medium to serious.  His weight 
was 110 [kg], height 175 [cm], blood pressure 160/90, random 
glucose reading of 401 (urine stick test) and BMI 36.  The 
examiner's impression was serious obesity and diabetes out of 
any proportion.  The examiner reported that the veteran in 
fact, needed insulin support, but vehemently refused.  The 
doctor indicated that because of the veteran's refusal to 
take insulin, he would try Avandia, have the veteran keep a 
very low calorie consumption, and encourage the veteran to 
partake in physical activity. 
     
In his September 2003 substantive appeal, the veteran stated 
that even though he was not currently taking insulin, his 
doctors stated that he should along with a restricted diet.  
He contended that his diabetes mellitus should be rated at 
least 40 percent disabling.

In March 2005, the veteran's representative submitted medical 
records, translated from Hebrew to English that reflects a 
list of the veteran's medications in November 2004.  Insulin 
is not included in this list.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Under Diagnostic Code (DC) 7913, diabetes mellitus requiring 
insulin or an oral hypoglycemic agent and a restricted diet 
warrants a 20 percent rating.  A 40 percent rating requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than 1 daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities), with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength, 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119 (2004).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating greater than 20 percent for service-
connected diabetes mellitus have not been met at any time 
since the March 31 1998 effective date of the grant of 
service connection for that disability.  

In this case, the objective medical evidence shows that the 
veteran's diabetes mellitus requires some restrictions in his 
diet, and that he currently takes oral hypoglycemic agents 
for this disability.  

Regarding the latter, an April 2001 letter from the veteran's 
private physician indicated that his diabetes mellitus was 
stable and controlled with oral medications only.  In a 
November 2001 diabetes mellitus examination report, the 
examining physician concluded that the veteran's diabetes 
mellitus was well controlled by oral hypoglycemic agents.  
While, as noted above, one physician indicated that veteran 
should take insulin, this same doctor has continued to 
prescribe Avandia, an oral hypoglycemic agent, a low calorie 
diet and increased physical activity.  A March 2003 VA 
diabetes mellitus medical re-evaluation report reflects that 
the veteran was on oral hypoglycemic agents (although his 
diabetes mellitus was then described as uncontrolled).  There 
is no medical record that the veteran has ever taken insulin 
or has insulin dependent diabetes.  Additionally, the veteran 
acknowledges that he does not take insulin.  On this record, 
then, the Board finds that there is no competent and 
persuasive evidence that the of a medication 

Even if the Board were to assume, without deciding, that the 
comments by the private physician as to the veteran's need 
for insulin and the March 2003 VA examiner's assessment 
suggest that insulin may be needed to control the veteran's 
diabetes, such would still fall short of the insulin 
requirement that is among the criteria for the next higher, 
40 percent rating for diabetes mellitus under Diagnostic Code 
7913.  The fact remains that the medical record simply does 
not establish that insulin has ever been prescribed for, or 
taken by, the veteran.  

Furthermore, the Board points out that the medical record 
does not reflect that the veteran's diabetes mellitus 
requires "regulation of activities," defined in DC 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  On the contrary, the evidence of record 
reflects that the veteran's physicians want him to increase 
his physical activity.  The Board points that the requirement 
that the diabetes mellitus require regulation of activities 
is a primary factor distinguishing ratings greater than the 
20 percent evaluation under DC 7913.  

Finally, the Board observes that, while the record clearly 
reflects the grant of service connection for a number of 
conditions secondary to the veteran's service-connected 
diabetes mellitus-specifically, erectile dysfunction, and 
peripheral neuropathy affecting the right and left upper and 
lower extremities-each of these disabilities is separately 
rated.  As such, the manifestation of any secondary condition 
has no bearing on the rating for the veteran's diabetes 
mellitus; to hold otherwise would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (providing, in part, that 
evaluation of the same manifestations under different 
diagnoses [or, diagnostic codes], is to be avoided).  In a 
related vein, the Board notes that, while the RO's 
characterization of the service-connected diabetes mellitus 
includes reference to "diabetic retinopathy," there is no 
medical evidence of any actual eye disability, for VA 
purposes, to warrant assignment of any separate rating for 
that aspect of the service-connected disability.  

Under these circumstances, the Board finds that the rating 
criteria for the next higher, 40 percent, rating for diabetes 
mellitus are not met.  It logically follows that the criteria 
for any higher rating under DC 7913 likewise are not met. 

The above determinations are based upon consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no point since the March 31, 1998 
effective date of the grant of service connection has the 
veteran's diabetes mellitus been shown to be so exceptional 
or unusual to warrant assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
and discussed in the August 2003 SSOC).  Simply stated, there 
is no showing that the disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or resulted in frequent periods 
of hospitalization, or that the disability has otherwise has 
rendered impractical the application of the regular schedular 
standards.  In the absence of factors such as those outlined 
above, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) simply have not been met.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 20 percent for 
service-connected diabetes mellitus with diabetic retinopathy 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent and persuasive evidence does 
not support the claim, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus with diabetic retinopathy is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


